Citation Nr: 1542832	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  08-34 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for Gulf War hazards, to include a respiratory condition, joint pain, chronic fatigue and a sleeping disorder. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from February 1988 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying the claims currently on appeal.  

In an October 2014 rating decision, the Veteran's claim of entitlement to service connection for a back disability was granted.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In July 2015, the Veteran testified before the undersigned at a hearing at the RO in Houston, Texas.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

The issues of entitlement to service connection for Gulf War hazards, to include a respiratory condition, joint pain, chronic fatigue and a sleeping disorder and entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not suffer from bilateral hearing loss for VA rating purposes.  

2.  The Veteran's reported tinnitus did not manifest during, or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in November 2005 and August 2006 addressed all notice elements listed under 3.159(b)(1).  The November 2005 letter was sent prior to the initial RO decision in this matter.  The November 2005 letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  While the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) until the August 2006 letter, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received VA medical examinations in February 2006 and October 2014, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, sensorineural hearing loss, and tinnitus, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue").  

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not currently suffer from hearing loss for VA rating purposes.  

According to a July 2005 VA treatment note, the Veteran was negative for hearing loss or tinnitus.  The Veteran was also afforded a VA examination upon receipt of his claim in February 2006.  According to the examination report, the Veteran had pure tone thresholds, in decibels (dB), of the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
20
LEFT
15
15
25
35
25

Pure tone threshold averages were 15 dB for the right ear and 25 dB for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 98 percent in the left ear.  The examiner concluded that the Veteran had normal hearing of the right ear and mild hearing loss at 3000 Hertz (Hz) in the left ear.  The examiner opined that the mild loss at 3000 Hz was not due to military service as his hearing was normal upon separation.

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2015).  As such, despite the examiner's diagnosis of a mild left hearing loss, the evidence reflects that the Veteran was not suffering from hearing loss, for VA purposes, at the time of his February 2006 VA examination.  

The record contains no further evidence diagnosing the Veteran with a current disability of hearing loss in either ear for VA purposes.  As such, the preponderance of the evidence of record demonstrates that service connection for hearing loss is not warranted.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of hearing loss, for VA purposes, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board notes that the Veteran's October 1991 separation examination audiometric results are illegible due to the poor quality of the image.  However, a remand regarding this issue is not warranted.  In his report of medical history associated with this examination, the Veteran denied hearing loss or ear trouble.  A separate audiometric evaluation form dated in 1991 notes pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
5
-5
5
LEFT
5
0
5
5
-5

The above audiometric values clearly demonstrate that the Veteran was not suffering from hearing loss, for VA purposes, at this time.  See 38 C.F.R. § 3.385.   Furthermore, the evidence of record fails to reflect that the Veteran has suffered from hearing loss at any time during the pendency of his claim.  A remand would not cure the absence of a present diagnosis, and as such, it would be unnecessary.  

As a final matter, the Board recognizes that the Veteran believes he is entitled to service connection for hearing loss.  While he is competent to testify that he suffers from impaired hearing, the numerical thresholds for establishing the presence of a hearing loss disability are clear.  See id.  The Veteran is not competent to state that he meets the requisite pure tone threshold levels needed for a current diagnosis of hearing loss for VA purposes.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for hearing loss must be denied.

Tinnitus

The Veteran also contends that he is entitled to service connection for tinnitus.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current disability associated with tinnitus that manifested during, or as a result of, active military service.  As such, service connection for tinnitus is not warranted.  

The Veteran's service treatment records do not reflect that he suffered from tinnitus or associated symptomatology during his active military service.  The Veteran also reported in his October 1991 report of medical history associated with his separation examination that he did not suffer from ear trouble.  The Veteran also reported during his February 2006 VA examination that his tinnitus had only been present for 6 years.  This would be approximately 9 years after his separation from active duty.  The examiner concluded that tinnitus was not due to military service as there was no cochlear impairment at discharge.  The Veteran had an extensive history of civilian noise exposure and admitted that he had only suffered from the condition for 6 years.  

In light of the above, the Board finds that the preponderance of the evidence of record demonstrates that service connection for tinnitus is not warranted.  There is no evidence of this condition during military service or within one year of separation from active duty.  The Veteran denied ear trouble in 1991 and reported in 2006 that his tinnitus had only been present for 6 years.  There is no other competent evidence of record suggesting that the Veteran's current tinnitus may be related to military service.  

The Board recognizes that the Veteran believes his current tinnitus is related to noise exposure during military service.  During his June 2014 DRO hearing, he testified that he first noticed tinnitus "probably" during his first year of service.  He also testified before the undersigned in July 2015 that his ringing began during service.  While he is certainly competent to provide this testimony, unfortunately the Board cannot find it to be credible.  He denied ear trouble upon separation in 1991 and told the 2006 VA examiner that tinnitus had only been present for 6 years.  In light of these discrepancies, the Board cannot find the Veteran's recent assertion of tinnitus during military service and ever since service to be credible.  Thus, the Board finds the only persuasive evidence on the nexus question presented in this case to be the VA opinion which is against the claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for tinnitus must be denied.
ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.  

The claim of entitlement to service connection for tinnitus is denied.  


REMAND

The Veteran contends that he is entitled to service connection for Gulf War hazards.  Specifically, he has reported docking from the USS St. Louis LKA-116 in Abu Dhabi, Saudi Arabia, and then performing service in Iraq and Kuwait.  He has reported respiratory issues, joint pain and fatigue due to service in the Middle East.  

A review of the Veteran's service treatment records do not reflect that he spent any time in Southwest Asia during his active duty.  His DD-214 does not reflect that he served anytime in Southwest Asia and he did not receive any award or commendation such as the Southwest Asia Service Medal.  The record also contains no evidence of any treatment or personnel records mentioning Southwest Asia.  Records reflect that the Veteran received medical treatment at Camp Lejeune, North Carolina in August 1989, Okinawa, Japan in February 1991, and Seattle, Washington in October 1991.  However, there is nothing regarding Southwest Asia.  

The Veteran also contends that he is entitled to service connection for an acquired psychiatric disorder.  The Veteran's service treatment records do not reflect that he suffered from a chronic psychiatric disorder during his military service.  According to a February 1989 in-service treatment note, the Veteran was evaluated following a suicidal gesture.  It was noted that he had an argument with his girlfriend, compounded by him getting a medical discharge because of spinal problems.  However, a psychiatric evaluation performed as part of his October 1991 separation examination was deemed to be normal.  The Veteran also denied having, or ever having had, depression, nervous trouble, or frequent trouble sleeping in his report of medical history associated with his examination.  

Post-service medical records include an October 2010 VA treatment note that shows that the Veteran suffered from major depressive disorder (in full remission).  PTSD was also noted, but only by history.  The Veteran was subsequently afforded a VA examination in October 2014.  The examiner confirmed that the Veteran had a diagnosis of major depressive disorder.  The Veteran reported that after his first wife from 1994 to 1997 left him, due to financial stress, he began to experience symptoms of depression.  The Veteran denied any other relevant mental health history prior to the onset of his depression following the ending of his first marriage in 1997.  The examiner opined that it was less likely as not that the Veteran's current depression was incurred by an in-service injury, event or illness, noting that the Veteran himself stated that the depression began after he divorced his first wife some 5 years post discharge from service.  

The record, however, reflects that the Veteran also reported seeing dead bodies while in Kuwait and Iraq and that he now felt depressed and stressed.  The Veteran also reported during his June 2014 hearing that he witnessed combat.  The Veteran made similar assertions during his July 2015 testimony.

The Board observes that attempts to verify the Veteran's claimed service in Southwest Asia were through the National Personnel Records Center.  See Request for Information dated in November 2005 and January 2015.   When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of paragraph (a) of this section (and paragraph (b) of this section in pension claims), VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2014).  In Tagupa v. McDonald, 27 Vet. App. 95, 96 (2014), in addressing determinations of qualifying service, the Court held that "absent evidence of a statutorily delegated duty, the plain meaning of VA's regulation [38 C.F.R. § 3.203(c)] requires verification of service from the relevant service department."  Here, the RO based its determination in part on a negative verification-request response from the NPRC.  Since the RO did not seek verification from the relevant service department, a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the appropriate service department, not the NPRC (in light of Tagupa v. McDonald, 27 Vet. App. 95 (2014) (holding that in addressing determinations of qualifying service, "absent evidence of a statutorily delegated duty, the plain meaning of VA's regulation [38 C.F.R. § 3.203(c)] requires verification of service from the relevant service department"), to seek verification of the Veteran's claimed TDY to Southwest Asia from Korea or Okinawa.

2.  After all development requested above has been completed, review the file and ensure that the development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


